Citation Nr: 1041388	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an eye disorder.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from September 1948 to September 
1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which failed to reopen the Veteran's claim for 
entitlement to service connection for an eye disorder.

Following the Board's denial of this claim in November 2008, the 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), which, in a June 2010 
memorandum decision, vacated the Board's June 2010 decision and 
remanded the matter back to the Board.

In characterizing the issue regarding the need for new and 
material evidence, the Board is cognizant of the decision in 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), in which the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury; rather, the two claims must be considered 
independently.  However, the Board finds that this case is most 
analogous to a recent decision in Velez v. Shinseki, 23 Vet. App. 
199 (2009) (October 9, 2009) which determined that if the 
evidence shows "'distinctly diagnosed diseases or injuries 
[citing Boggs]'," then it is a new claim, but if the "evidence 
tend[s] to substantiate an element of a previously adjudicated 
matter," it is a claim to reopen.  In this instance, the Veteran 
was previously denied service connection for an eye condition, 
residuals of burns and glaucoma and cataracts due to burns.  The 
evidence in this matter shows that the Veteran's claim was for an 
eye condition which consisted of evidence that substantiated the 
previously adjudicated matters of an eye condition, residuals of 
burns and glaucoma and cataracts due to burns.  In short, the 
Board is satisfied that the disability in question in the present 
appeal is the same as that addressed in previous rating 
decisions.  Per Velez, this issue is a claim to reopen which is 
reflected on the title page.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an eye 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an eye disorder was 
denied in an August 1999 Board decision. 

2.  Evidence received since the August 1999 Board decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for an eye disorder.


CONCLUSION OF LAW

Evidence received since the August 1999 Board decision is new and 
material, and the claim of service connection for an eye disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating her claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the Board's favorable 
disposition of the petition to reopen the claim for entitlement 
to service connection for an eye disorder, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this aspect of the appeal have been accomplished. 

Analysis

An April 1952 rating decision denied entitlement to service 
connection for residuals of burns.  The Veteran was notified of 
the unfavorable decision in the same month but did not submit a 
Notice of Disagreement or otherwise indicate disagreement within 
one year.  As such, the December 1985 rating decision is final.  
38 U.S.C.A. § 7105(c).  

A December 1985 rating decision denied entitlement to service 
connection for glaucoma and cataracts.  The Veteran was notified 
of the unfavorable decision in the same month but did not submit 
a Notice of Disagreement or otherwise indicate disagreement 
within one year.  As such, the December 1985 rating decision is 
final.  38 U.S.C.A. § 7105(c).  

A March 1997 rating decision found that new and material evidence 
had not been submitted to reopen the claim for an eye condition.  
The Veteran appealed this denial to the Board.

In a decision dated in August 1999, the Board found that new and 
material evidence had not been submitted to reopen the claim.  
The Board's denial was on the basis that evidence submitted since 
the December 1985 rating decision, including nursing notes and 
the Veteran's contentions, did not establish that the Veteran's 
eye disorder was related to burns sustained during the Veteran's 
service or his service-connected eye-lid scars.  

Board decisions are final on the date of the date stamped on the 
face of the decision, unless the Chairman of the Board ordered 
reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. § 20.1100.  The Veteran did not appeal 
this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material 
evidence to reopen the claim for service connection for an eyes 
disorder.  38 U.S.C.A. § 5108.  The question for the Board now is 
whether new and material evidence has been received by the RO in 
support of the Veteran's claim since the issuance of the August 
1999 decision.

The Veteran filed a claim to reopen entitlement to service 
connection in October 2004.

For applications to reopen received after August 21, 2001, as 
here, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the August 1999 rating decision includes 
the Veteran's written statements concerning his eye condition and 
duplicative copies of service treatment records.  Specifically, 
in an October 2004 statement, the Veteran reported that he 
injured his eyes when he was burned in an accident during 
service.  The Veteran indicated that since service he had 
headaches and poor vision.

As the Veteran is competent to report an eye condition and newly 
presented evidence is presumed to be credible for purposes of 
determining whether it is new and material, the evidence is new 
and material and the claim is reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

In summary, the Veteran's claim is being reopened.  For reasons 
described in further detail below, however, the Board finds that 
additional development on remand is required. 


ORDER

New and material evidence has been submitted and a claim for 
entitlement to service connection for an eye disorder is 
reopened.


REMAND

Given the Veteran's documented facial burn trauma in service 
which resulted in an eye disorder, the Board finds that a VA 
examination addressing the nature and etiology of this disability 
is "necessary" under 38 U.S.C.A. § 5103A(d). 

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete history, 
and provide an informed opinion as to the relationship between 
the current eye disorder and service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA eye 
examination in order to determine whether 
he has an eye disorder related to service.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  

After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) Does the 
Veteran have a current eye disorder?  2) If 
the Veteran is found to have a current eye 
disorder, is it at least as likely as not 
(50 percent or greater probability) that 
the current eye disorder had its onset in 
service or is the result of a disease or 
injury in active service, including his 
July 1951 facial burns?  

All opinions must be supported by a 
complete rationale in a typewritten report.

2.  Then re-adjudicate the claim.  If the 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


